IN THE COURT OF APPEALS OF IOWA

                                  No. 13-0271
                               Filed April 8, 2015


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

HUBERT TODD, JR.,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, James D. Coil,

District Associate Judge.



      Hubert Todd appeals from his judgments and sentences following his

pleas of guilty to a variety of charges. AFFIRMED.




      Jeffrey L. Powell of The Law Office of Jeffrey L. Powell, Washington, for

appellant.

      Thomas J. Miller, Attorney General, Bridget A. Chambers, Assistant

Attorney General, Thomas J. Ferguson, County Attorney, and Ryan Decker,

Shana Schwake, and Brook Jacobsen, Assistant County Attorneys, for appellee.



      Considered by Vogel, P.J., and Doyle and McDonald, JJ.
                                            2


DOYLE, J.

       Hubert Todd appeals from the judgments and sentences entered following

his pleas of guilty to a variety of charges. He contends the district court erred in

denying his motion challenging the voluntariness of his guilty pleas. He also

complains his trial counsel was ineffective in several respects. We affirm.

I.     Background and Proceedings

       By five separate trial informations, Todd was charged with the following

offenses: (1) (AGCR176083) failure to comply with the sex offender registry, in

violation   of   Iowa   Code     sections       692A.108   and    692A.111     (2009);

(2) (SRCR178624) (count I) harassment in the second degree, in violation of

section 708.7 (2011), (count II) public intoxication, in violation of sections 123.46

and 123.91; (3) (OWCR181006) (count I) operating while intoxicated, second

offense, in violation of section 321J.2, (count II) driving while revoked, in violation

of section 321J.21, (count III) public intoxication, in violation of section 123.46;

(4) (SRCR181681) driving while revoked, in violation of section 321J.21; and

(5) (SRCR182710) operating while revoked, in violation of section 321J.21.

       A jury trial in SRCR181681 commenced on January 15, 2013. After the

jury was selected and sworn in, trial was adjourned until the next day. After

reconvening the next morning, the trial was recessed to facilitate plea

negotiations on all five pending cases. After the recess, the court was informed

the parties were “very close to reaching a deal that would resolve” the five cases.

At the time Todd was serving a 60-day jail sentence on an unrelated conviction

and had requested a compassionate release in order to address a sleeping

disorder. The court told Todd that issue would be addressed later, and also told
                                             3


him that he could request a delay in sentencing with regard to his proposed guilty

pleas. Another recess was taken. Afterwards, Todd wanted to know “whether he

is likely to get his compassionate release and get his medical issues taken care

of, and that needs to be answered before [he] can do a plea.” The court said it

could give him no assurance of that. Trial was continued until the afternoon “to

allow further opportunity to explore the possibility of resolving” the five pending

cases. The court recognized, “The sticking point, I guess, for [Todd] is whether

or not he is going to be given a compassionate release from serving 60 days in

jail.” Another judge had imposed the jail sentence, and the district court informed

counsel it was not going to change that order.

       When the afternoon session commenced, the court accepted Todd’s

written pleas of guilty to the driving while revoked charges in SRCR181681 and

SRCR182710 and set sentencing in those cases for a later date. The jury was

dismissed. An hour and forty-five minutes later, the court conducted another

guilty plea hearing during which the court accepted Todd’s guilty pleas to the

failure to comply with the sex offender registry in AGCR176083, and the

operating while intoxicated (count I) and public intoxication (count II) charges in

the AGCR176083 and OWCR181006 cases and set sentencing for a later date.1

The court then took testimony regarding Todd’s request for a compassionate

release. Despite the court’s skepticism of the seriousness of Todd’s medical



1
   Inexplicably, in neither of the plea hearings did the court address Todd’s guilty plea to
the harassment (count I) and public intoxication (count II) charges in case number
SRCR178624. Todd’s written guilty plea to these charges does not appear in the court
file. Nevertheless, the parties do not dispute that Todd made such a written plea, and
the court later entered a judgment and sentence based upon such written plea, just like it
did in the other four cases.
                                         4


condition, the court granted Todd’s request and allowed him a one-week release

from jail.

       Two days later, Todd filed a pro se motion in arrest of judgment regarding

case AGCR176083 asserting “the case was not filed correctly.” He also filed a

pro se motion to withdraw pleas in all five cases asserting he was pressured into

pleading guilty. Hearing on the motions was held on February 4, 2013. Todd’s

counsel deferred to Todd for arguments on the motions. The court denied both

motions and entered an order finding “there is no legal basis upon which to allow

[Todd] to withdraw his pleas of guilty or arrest of judgment in any of the five

above-captioned cases.”

       The sentencing hearing was conducted on February 18, 2013. At the start

of the hearing, Todd withdrew his pro se motion for new counsel.              At the

conclusion of the hearing, after taking testimony and hearing Todd’s allocution,

the court sentenced Todd pursuant to the plea agreements made between the

parties in all five cases. Written Plea of Guilty, Waiver of Rights, and Judgment

and Sentence forms were filed in each of the five cases. Todd appealed. His

appeal was transferred to this court in March 2015.

II.    Guilty Pleas

       On appeal Todd challenges the voluntariness of his guilty pleas.          If a

defendant’s plea is involuntary, article I, section 9 of the Iowa Constitution and

the Due Process requirements of the Fourteenth Amendment are violated. State

v. Finney, 834 N.W.2d 46, 61 (Iowa 2013). Moreover, Iowa Rule of Criminal

Procedure 2.8(2)(b) requires the court to determine that a plea is “made

voluntarily and intelligently.” Compliance with rule 2.8(2)(b), however, fulfills the
                                         5

constitutional requirements for a guilty plea. State v. Myers, 653 N.W.2d 574,

577 (Iowa 2002). Compliance with rule 2.8(2)(b) may be fulfilled by a written plea

in serious and aggravated misdemeanor cases. State v. Sutton, 853 N.W.2d

284, 294 (Iowa Ct. App. 2014).

       Todd asserts the “pending resolution of [his] medical furlough request

rendered [his] guilty pleas involuntary.” This assertion is belied by Todd’s own

statements. In each of his written guilty pleas, Todd states:

              Other than the agreement stated in paragraph no. 8 above,
       there is no other agreement that has been used to get me to enter
       this guilty plea. No one has threatened me or made any promises
       to me to get me to enter this guilty plea. I am pleading guilty
       voluntarily and with an understanding of my rights.

(emphasis added). Further, Todd claims the district court’s “perfunctory colloquy

. . . failed to adequately address the voluntariness of the plea.” A court, in its

discretion, may waive the in-court colloquy in serious or aggravated

misdemeanor cases. Iowa R. Crim. P. 2.8(2)(b)(5); Sutton, 853 N.W.2d at 294.

Todd requested the court to waive an in-court colloquy. The following appears in

each of his written pleas:

              WAIVER OF RIGHT TO HAVE JUDGE TALK TO ME
       REGARDING THIS GUILTY PLEA.
              I understand that pursuant to Iowa Rule of Criminal
       Procedure 2.8, the court is required to address me personally
       regarding the nature of the charge(s); maximum and minimum
       punishment; the affect [sic] of the plea on my status under federal
       immigration laws; and the trial rights outlined in paragraph no. 7
       above. I also understand that I can waive the right to have the
       court address me personally in open court about these things, and I
       want to waive this right, and ask the court to accept this guilty plea
       in my absence. I do not want to appear in court for the purpose of
       submitting this guilty plea and having it accepted by the court.
                                        6


      Nonetheless, the court did engage in a colloquy with Todd concerning

cases SRCR181681 and SRCR182710:

             COURT: All right. Now, you have been over with your
      attorney all the rights that you waive by entering these pleas of
      guilty? TODD: Yes, sir.
             COURT: And do you understand those rights? TODD: Yes.
             COURT: And by entering these pleas of guilty are you telling
      me that you’re willingly waiving those rights? TODD: Yes.
             COURT: Do you have any questions about your rights at this
      time? TODD: No, sir.

      A similar colloquy was held concerning cases AGCR176083 and

OWCR181006:

              COURT: . . . Now, as in the two prior cases that you entered
      your pleas of guilty, you have been over with your attorney all the
      rights that you waive by pleading guilty? TODD: Yes, sir.
              COURT: And do you understand those rights? TODD: Yes,
      sir.
              COURT: And by pleading guilty are you telling me that
      you’re willing waiving those rights? TODD: Yes.
              COURT: Do you have any questions about your rights at this
      time? TODD: No.

      Substantial compliance with the requirements of rule 2.8(2)(b) was made

through the written pleas. Furthermore, compliance was bolstered by the in-court

colloquies.   Todd presents no evidence that he was “unduly pressured and

coerced to plead guilty by his attorney, the prosecutor and the court.” Nothing in

the record indicates the voluntariness of Todd’s pleas was sullied by Todd’s mere

hope that by pleading guilty his request for a medical furlough would be granted.

We conclude Todd entered knowing, intelligent, and voluntary pleas. The district

court did not err in refusing to grant Todd’s motion in arrest of judgment and

motion to withdraw guilty pleas.
                                          7


III.   Ineffective Assistance of Counsel

       Todd complains his trial counsel was ineffective in several respects. “We

review claims of ineffective assistance of counsel de novo.” Finney, 834 N.W.2d

at 49. To prevail, Todd must show (1) counsel breached an essential duty and

(2) prejudice resulted. See Strickland v. Washington, 466 U.S. 668, 687 (1984).

The claim fails “if either element is lacking.” Anfinson v. State, 758 N.W.2d 496,

499 (Iowa 2008).      To establish prejudice, Todd must show that but for his

counsel’s unprofessional errors, the result of the proceedings would have been

different. State v. Braggs, 784 N.W.2d 31, 34 (Iowa 2010). Generally, we do not

resolve claims of ineffective assistance of counsel on direct appeal, but we will

address them if the record is sufficient.     Id. We find the record sufficient to

review Todd’s claims in this direct appeal.

       Todd claims his trial counsel was ineffective in failing to come to Todd’s

aid in regard to his pro se motion in arrest of judgment. In his motion, Todd

asserted AGCR176083 “was not filed correctly.”          Todd’s counsel deferred to

Todd to orally argue the motion and stated, “And in particular the motion in arrest

of judgment, I’m not quite sure what he’s after with that because I’ve done a little

bit of research, and I don’t see a foundation in the case law for that argument.”

In ruling on the motion, the district court found “that there is no legal basis upon

which allow [Todd] to . . . arrest judgment in any of the five above-captioned

cases.” And perhaps most telling as to the lack of merit of Todd’s motion is the

fact that he makes no argument on appeal regarding the merits of the motion. In

fact, there is nary a hint that the motion had even a scintilla of merit. “When a

party, in an appellate brief, fails to state, argue, or cite authority in support of an
                                          8

issue, the issue may be deemed waived.” State v. Adney, 639 N.W.2d 246, 250

(Iowa Ct. App. 2001). Nevertheless, we examined Todd’s argument made to the

district court and we agree with the district court, Todd’s trial counsel, and,

apparently, Todd’s appellate counsel, that there is no legal merit to Todd’s

motion in arrest of judgment. Todd’s trial counsel had no duty to make, or to

assist Todd in arguing a matter without merit. Braggs, 784 N.W.2d at 35. Todd’s

counsel was not ineffective in this regard.

       Todd also claims his trial counsel was ineffective in failing to ensure

Todd’s guilty pleas were knowing and voluntary, and in failing to come to his aid

in arguing his motion to withdraw guilty pleas. We have already determined

Todd’s pleas were knowing and voluntary. Todd’s counsel was not ineffective in

this regard.

       In case AGCR176083, Todd complains his trial counsel was ineffective for

failing to obtain the pretrial deposition of a “key” witness, Jeanne Brinker, the sex

offender registrar in Black Hawk County during the relevant period, July 2010

through April 2011. Todd was convicted of third degree sexual abuse in March

1998 and was required to register as a sex offender.                See Iowa Code

§ 692A.2(1) (1997) (now § 692A.103 (2015)). Todd originally registered with the

sex offender registry in October 2002, while he was serving time in the Iowa

State Penitentiary. He was classified as a “Tier III” offender and thus required to

appear in person at his local sheriff’s office to verify his information on a quarterly

basis. See id. § 692A.108(1)(c). With an original registration month of October,

Todd was informed by the State that he was required to verify his information in

person each October, January, April, and July.         The complaint filed in case
                                         9


AGCR176083 states Todd failed to appear for the January 2011 verification, and

he was subsequently charged by trial information with failure to comply with the

sex registry requirements “by failing to appear to verify relevant information”

during the period of July 2010 through April 2011.

       A Black Hawk County sheriff’s report indicates Todd did not have a

verification report for July 2010 until he was arrested in August 2010. He did call

in to report he would be out of the area for a few days in November 2010. He did

not report in person to the sheriff in January 2011 for the January 2011

verification. As of April 29, 2011, he had not reported in person for the April 2011

verification.

       Brinker testified at Todd’s sentencing hearing. She testified Todd was one

of the persons she dealt with in maintaining the sex offender registry in Black

Hawk County and that Todd would contact her by telephone on occasion. She

testified Todd called on February 12, 16, 19, 24, March 15, 19, 30, November 10,

2010, and May 12 and June 9, 2011.

       On appeal Todd asserts:

               A review of Ms. Jeanne Brinker’s testimony at the
       sentencing hearing reveals how critical it would have been for his
       defense in that particular case. Defense counsel’s failure to
       depose and adequately investigate the factual circumstances of
       Defendant's efforts to comply and Ms. Brinker’s representations
       regarding compliance could have constituted a successful defense.
       Trial counsel’s failure to do so is a deficiency in the performance of
       an essential duty and clearly prejudiced the Defendant. If she had
       properly deposed the witness it could have established the
       likelihood of his success on the merits in that case, a decision that
       would have impacted his decision regarding the eventual plea
       agreement.
                                         10


Todd fails to tell us how deposition testimony from Brinker could have

“established the likelihood of his success on the merits of [the] case.” He does

not suggest what helpful information would have been revealed by deposing

Brinker pretrial. Instead, we are presented with nothing but Brinker’s testimony

from the sentencing hearing. And after our review of that testimony, we fail to

see how testimony from Brinker could have helped Todd during the plea

negotiations. Todd was charged with failure to make the requisite in person

appearances to the sheriff’s office. Telephone calls do not satisfy the in person

requirement, and even if they did, there were no calls between November 10,

2010 and May 12, 2011. The calls Todd did make could not have possibly

covered his January and April 2011 reporting requirements. Todd’s argument

that his trial counsel was ineffective for not taking a pretrial deposition of Brinker

lacks merit. Todd’s trial counsel was not ineffective in this regard.

       Lastly, Todd complains his trial counsel was ineffective in failing to timely

file a motion to suppress in SRCR182710. After a traffic stop on March 23, 2012,

Todd was charged with operating a motor vehicle while revoked. Todd’s trial

counsel filed a motion to suppress alleging the police officer did not have

probable cause to stop the vehicle.       The district court denied the motion as

untimely. See Iowa R. Crim. Pro. 2.11(4).

       According to the Waterloo Police Department incident report, prior to the

stop, the officer observed “a handicap placard hanging from the rear view mirror

while the car was being operated.”          Iowa Code section 321L.4(1) (2011)

provides, in relevant part:
                                         11


               A persons with disabilities parking permit shall be displayed
       in a motor vehicle as a removable windshield placard or on a
       vehicle as a plate or sticker . . . when being used by a person with a
       disability, either as an operator or passenger. . . . The placard shall
       only be displayed when the motor vehicle is parked in a persons
       with disabilities parking place, . . . .

(Emphasis added.) When an officer observes a traffic offense, no matter how

trivial, the officer has probable cause to stop the driver of the vehicle. See State

v. Harrison, 846 N.W.2d 362, 365 (Iowa 2014).          The officer observed Todd

operating a vehicle in violation of section 321L.4(1) and therefore had probable

cause to stop the vehicle. Todd’s motion to suppress, asserting the officer had

no probable cause to stop the vehicle, was devoid of merit. Even had the motion

been timely filed, it would have been denied. Todd’s counsel had no duty to

timely file a meritless motion. See Braggs, 784 N.W.2d at 35. Todd’s counsel

was not ineffective in this regard.

       For all the above reasons, we affirm Todd’s judgments and sentences.

       AFFIRMED.